Citation Nr: 1743510	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a cervical spine disorder that is related to an automobile accident he sustained in service.  In his September 2011 Notice of Disagreement, the Veteran indicated that he was seriously injured in an automobile accident in 1975 and reported injuries to his legs, whiplash, and a head injury (after hitting his head on the steering wheel) resulting in a loss of consciousness.  The Veteran further indicated that he was required to wear a neck brace for several weeks.  

The Board notes that a post-service January 1995 statement from Dr. Scott indicates that the Veteran reported sustaining a "head and neck injury" while in service in 1975.  

Service treatment records include a January 1976 Report of Medical Examination where it was noted that the Veteran had sustained multiple head injuries (all concussions), with the most recent occurrence in August 1975 after being involved in an automobile accident.  It was noted that the Veteran was hospitalized for 1.5 days.  The Board finds it reasonable that the Veteran may have sustained some neck pain during these head injuries.  

A VA examination was obtained in February 2011.  The examiner discussed the 1975 auto accident and opined that the Veteran's cervical spine disorder was less likely than not a result of his injuries sustained in service.  In support of this opinion, the examiner stated that there was "no indication that the patient had a cervical spine condition while in the military." 

The Board finds the February 2011 VA medical opinion inadequate as the entire basis for the negative opinion supplied was that there was no evidence of a diagnosis of a cervical spine condition in service.  The Board notes that a negative opinion cannot be based entirely on the lack of corroborating medical records during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Therefore, the opinion is inadequate, and new one should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment notes not currently of record and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of any current cervical spine disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a) State whether it is at least as likely as not (50 percent probability or more) that the current cervical spine disorder had its onset during service or is otherwise related to service.
(b)  In answering the above question, the examiner should specifically acknowledge and comment on the Veteran's numerous in-service head injuries and his lay statements regarding neck pain.

(c)  The examiner must provide a rationale for each opinion given.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and afford the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




